Citation Nr: 0630102	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for autoimmune thyroid 
disease.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1995.  
This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
autoimmune thyroid disease.

The veteran testified in a video hearing before the 
undersigned on August 1, 2006.


FINDINGS OF FACT

Autoimmune thyroid disease manifested during service.


CONCLUSION OF LAW

Autoimmune thyroid disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131,  5103A, 5107 (West 2002); 38 C.F.R. 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter dated in March 2002, the RO notified the veteran 
of the evidentiary requirements of a service connection 
claim.  The RO also notified the veteran of VA's duty to 
assist in the development of her claim.  The RO advised the 
veteran that VA would make reasonable efforts to obtain 
relevant evidence on her behalf.  The RO also  requested that 
the veteran submit any relevant evidence in her possession.  
This notice was provided prior to the October 2002 rating 
decision, thus complying with the timing requirements set 
forth in Pelegrini.  

In April 2006, the RO provided the veteran with notice 
regarding establishing a disability rating and an effective 
date, should service connection be awarded.

B.  Duty to Assist

VA fulfilled its duty to assist the veteran in the 
development of this claim.  Pertinent VA and private medical 
records have been obtained and associated with the claims 
file.  The veteran has been afforded a VA examination and has 
had a hearing during which she presented testimony regarding 
this claim.  The veteran has not identified any outstanding 
evidence or challenged the adequacy of the VA examination  
Accordingly, the duty to assist has been satisfied, and the 
Board may proceed to consider the claim.  




II.  Analysis of Claim

The veteran had active service from June 1974 to June 1995.  
The veteran seeks service connection for autoimmune thyroid 
disease, which she alleges is related to symptoms she 
experienced during service.  Current medical records reflect 
a diagnosis of Hashimoto's thyroiditis, status post 
thyroidectomy. 

In the August 2006 video hearing, the veteran testified that 
she had symptoms of chronic fatigue she had during service.  
She testified that she continued to experience fatigue after 
service and was diagnosed with an autoimmune thyroid disorder 
in 1998.    

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present condition.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records indicate that no thyroid 
conditions were noted upon entrance.  An entry in the service 
medical records dated in November 1987 reflects that the 
veteran had complaints of fatigue and weight gain.  Records 
show that a palpable thyroid mass and a possibility of 
hypothyroidsm were noted.  A subsequent ultrasound found no 
mass or cysts on the thyroid.  In September 1992, the veteran 
complained of persistent fatigue and was referred for a 
thyroid function test, which revealed normal findings.  
Complaints of weight gain and fatigue were also noted during 
the April 1995 retirement examination.    

Post-service VA and private medical records document 
treatment for a thyroid disorder from 2001 to the present.  
VA records dated between August and December 2001 indicate 
that the veteran complained of a six to eight-month history 
of recurring hoarseness, dysphagia, globus sensation and 
choking sensation when supine.  Records reflect that the 
veteran was diagnosed with chronic lymphocytic thyroiditis 
and underwent a subtotal thyroidectomy in July 2002. 

The veteran had a VA examination in October 2002  for the 
evaluation of hypothyroidism and thalassemia.  The examiner 
concluded that there is no causal relationship between an 
autoimmune thyroid disorder and thalassemia.  The examiner 
did not provide an opinion regarding the existence of a 
direct relationship between symptoms noted in service and the 
veteran's current autoimmune thyroid disorder.  

An opinion from the veteran's private endocrinologist states 
that the veteran's thyroid condition is related to service.   
In a letter dated in November 2002, the veteran's 
endocrinologist opined that symptoms of a thyroid condition 
were present during service.  The endocrinologist noted that 
an enlarged thyroid was clearly documented during service and 
opined that the veteran's post-service thyroid disorder is 
related to the thyroid enlargement noted during service.  The 
endocrinologist indicated that the service medical records 
had been reviewed in forming the opinion.  This physician 
noted that the veteran underwent a thyroidectomy for 
extensive glandular scarring, hoarseness and pain related to 
an enlarged thyroid.

A VA physician who examined the veteran in December 2005 
found no relationship between in-service symptoms and the 
veteran's autoimmune thyroid disorder.  The VA physician 
noted that the veteran suffers from thalassemia and opined 
that symptoms such as fatigability, sleepiness, emotional 
instability, slowing of thought and difficulty swallowing 
could be exclusively explained by blood loss from the uterus 
related to the thalassemia.  The VA physician concluded that 
there is no evidence in the service medical records that a 
thyroid disorder existed in service.  The examiner did not 
address the in-service notations regarding the thyroid.  The 
VA physician indicated that the medical records reviewed in 
forming the opinion included private records dated in 2002, 
reflecting treatment for Hashimoto's disease and thalassemia, 
and a record of a general medical examination performed in 
September 1995.  The examiner did not indicate a review of 
the service medical records.  

In weighing evidence,  the Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In this case, the 
Board finds that the opinion of the veteran's private 
physician should be accorded greater weight.  The VA examiner 
who conducted the October 2002 examination did not address 
the in-service notation of a palpable thyroid.  The veteran's 
private physician, in contrast, addressed this finding and 
provided a rationale relating it to the veteran's current 
condition.  Accordingly, the Board finds that the opinion of 
the veteran's private physician has greater probative value 
in this case.  

While there are conflicting medical opinions in this case,  
the evidence is at least in equipoise.  See 38 U.S.C.A. § 
5107.  Resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted.  


ORDER

Service connection for autoimmune thyroid disease is granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


